Case 1:19-cv-03619-VSB Document 26-6 Filed 06/18/19 Page 1 of 13




                Exhibit F
      Case 1:19-cv-03619-VSB Document 26-6 Filed 06/18/19 Page 2 of 13



London Court of International Arbitration
In the Matter of an Arbitration


                                            Vale S.A.
                                                                   – Claimant –
                                             – v. –

                                 BSG Resources Limited
                                                                 – Respondent –

                             LCIA ARBITRATION. NO. 142683



                        Third Decision on Document Production


                                 Members of the Tribunal
                               Mr. David A.R. Williams, QC
                                 Mr. Michael Hwang, SC
                            Judge Charles N. Brower, President


                                 Secretary of the Tribunal
                                   Mr. Michael P. Daly


                                      18 March 2016
         Case 1:19-cv-03619-VSB Document 26-6 Filed 06/18/19 Page 3 of 13



I.     INTRODUCTION ....................................................................................................................... 1

II. VALE’S ARGUMENTS............................................................................................................... 3

III.      BSGR’S ARGUMENTS .......................................................................................................... 4

IV.       ANALYSIS AND RULING FROM THE TRIBUNAL ......................................................... 6

V.        CONCLUSION ......................................................................................................................... 8
       Case 1:19-cv-03619-VSB Document 26-6 Filed 06/18/19 Page 4 of 13




     I. INTRODUCTION

    1. On 17 October 2015, this Tribunal issued its First Decision on Document Production,
       including two attachments with rulings on individual document requests set forth in
       Redfern Schedules.1 Paragraph 24 of the First Decision on Document Production
       stated:

                 Where the Tribunal either denied a request on the basis of
                 privilege or on some other basis, the Party on the receiving end of
                 the document request has no duty to search for responsive
                 documents or to list them on a privilege log. On the other hand,
                 where the Tribunal has granted a request (or any portion thereof)
                 “subject to legal privilege,” the Party on the receiving end of the
                 document request does have a duty to search for responsive
                 documents, but it may list any privileged documents falling within
                 that request on a privilege log. Similarly, where the Tribunal has
                 granted a request (or any portion thereof) without any reference to
                 privilege, the Party on the receiving end of the document request
                 has a duty to search for responsive documents, and it should either
                 produce the document or list it on a privilege log along with some
                 justification.

    2. The Tribunal’s rulings on the individual document requests issued with its First
       Decision on Document Production included its ruling on Request No. 61(a) from
       Vale’s Redfern Schedule. That Request called for

                 [t]he following Documents concerning the ongoing investigation
                 into the acquisition of the Mining Rights (the “Swiss
                 Investigation”): (a). Documents communicated to or obtained by
                 one or more of the BSG Entities and ONYX in the course of their
                 participation in the Swiss criminal proceedings related to
                 instructions one or more of the BSG Entities and ONYX made to
                 Pentler or Messrs. Cilins, Noy or Lev Ran related to their activities
                 in Guinea…

    3. BSGR objected to the request, among other reasons, because “the requested
       documentation is protected from disclosure on the grounds of legal impediment or
       privilege – Article 9(2)(b).”
    4. The Tribunal ruled on Request No. 61 as follows:




1
 Unless otherwise specified above, the abbreviations used in this Tribunal’s First and Second Decisions on
Document Production shall also apply to this Decision.




                                                    1
       Case 1:19-cv-03619-VSB Document 26-6 Filed 06/18/19 Page 5 of 13



                 The Request is GRANTED, subject to legal privilege. In addition
                 to searching its own files and those of its subsidiaries, BSGR is
                 directed to use its best efforts to obtain and produce responsive
                 documents, including by seeking to obtain copies of the relevant
                 documents from other business entities with which BSGR has a
                 close relationship or from any witness(es) put forward by BSGR in
                 this arbitration. (Emphasis added.)

    5. Following the First Decision on Document Production, Vale raised arguments in
       correspondence to the Tribunal that BSGR had failed to fulfill its obligations as
       mandated by the Tribunal.             After considering hundreds of pages of letters and
       attachments from the Parties, the Tribunal issued its Second Decision on Document
       Production on 15 February 2016.               Among other things, the Second Decision on
       Document Production made clear that BSGR was obligated to produce to Vale the
       documents seized by Swiss law enforcement authorities from Beny Steinmetz and
       Onyx in response to Vale’s Request No. 61(a).2
    6. After the Tribunal issued its Second Decision on Document Production, BSGR sent
       five letters to the Tribunal providing updates regarding its ongoing efforts to comply
       with the Tribunal’s rulings.3 The letters indicated that, with respect to the documents
       seized by the Swiss authorities from Mr. Steinmetz and Onyx, BSGR was reviewing
       its forthcoming productions for privileged documents, which it intended to withhold.4


2
  See Second Decision on Document Production ¶ 88 (“Vale requests that the Tribunal direct BSGR to produce
or use its best efforts to produce transcripts of interviews with Mr. Steinmetz and Ms. Merloni-Horemans
conducted as part of the Swiss investigation as well as documents seized by the Swiss authorities. The Tribunal
decides to grant Vale’s request concerning both groups of documents on the terms set forth below.); id., ¶ 95
(“The Tribunal separately finds that BSGR should use its best efforts to obtain and produce copies of the
documents seized by Swiss authorities.”); id., ¶ 97 (“Based on the full context of Vale’s Request No. 61(a) the
Tribunal finds that the aim of Vale’s request covered all documents from the Swiss criminal proceedings related
to instructions made to Pentler or it principals concerning Guinea, including any such documents that were
seized by the Swiss authorities.”); id., ¶ 132 (“As set forth above, the Tribunal disagrees with BSGR’s position
that it has no obligation to produce documents seized by the Swiss authorities. The Tribunal directs BSGR to
use its best efforts to obtain and produce to Vale those documents that were seized from Onyx and fall within
Vale’s Request No. 61(a) as explicated by the Tribunal … above.”).
3
 See Letters from BSGR to the Tribunal dated 19 February 2016, 26 February 2016, 4 March 2016, 11 March
2016, and 18 March 2016.
4
  See Letter from BSGR to the Tribunal dated 26 Feb. 2016 (“Onyx’s Swiss lawyer holds approximately 10 files
of the approximately 40–60 files which were seized. The approximately 10 files were scanned onto a USB stick
which we received at lunchtime today. We are in the process of uploading those documents onto a review
platform. Once the upload is complete, we will review the material for privileged documents with a view to
providing Vale with the non-privileged documents shortly thereafter.”); Letter from BSGR to the Tribunal
dated 4 Mar. 2016 (“BSGR is to use its best efforts to obtain and produce to Vale the documents seized [from
Mr. Steinmetz] by the Swiss authorities. Mr. Bonnant has provided us with hard copies of those documents that
were in his possession. To date we have provided Vale with the first of 5 of the files we have received, subject
to the removal of any privileged documents. The review for privilege is ongoing in relation to the remaining
files.”); Letter from BSGR to the Tribunal dated 11 Mar. 2016 (“BSGR is to use its best efforts to obtain and
produce to Vale the documents seized by the Swiss Authorities [from Mr. Steinmetz]. Mr. Bonnant has

                                                       2
       Case 1:19-cv-03619-VSB Document 26-6 Filed 06/18/19 Page 6 of 13



   7. On 13 March 2016, the Tribunal wrote to the Parties to “observe[] that BSGR’s
        correspondence refers to documents that BSGR intends to withhold on the basis of
        privilege.” It went on:

                 Although the Second Decision on Document Production did not
                 make specific reference to privilege logs, the Tribunal is of the
                 view that BSGR shall produce an updated privilege log to Vale for
                 any documents that it intends to withhold on that basis in
                 accordance with paragraphs 23–25 of the Tribunal’s First Decision
                 on Document Production. This is necessary to proper case
                 management as it will be required in order for the Claimant to
                 evaluate claims of privilege with respect to specific documents
                 withheld on the basis of claimed privilege and for the Tribunal to
                 rule on any objections that may be made by the Claimant to such
                 claims of privilege.

   8. On 15 March 2016, Vale submitted a letter to the Tribunal triggering the instant
        dispute. The Tribunal invited BSGR to submit a response on 16 March 2016, which it
        did.

    II. VALE’S ARGUMENTS

   9. Vale accuses BSGR of “continued efforts to delay complying with the Tribunal’s
        [Second Decision on Document Production]” with respect to documents seized in
        Switzerland from Mr. Steinmetz and Onyx. Vale reserves the right to challenge
        BSGR’s claims for privilege after having an opportunity to review BSGR’s privilege
        log.
   10. Vale also argues that BSGR has no right anyway to claim privilege over any of the
        documents seized by the Swiss authorities:

                 [I]n the case of the previously seized Onyx and Steinmetz
                 documents, BSGR has expressed an intent to withhold documents
                 as purportedly privileged when it is clear that no such legitimate
                 claim can be made.

                 BSGR has told us that on 26 February 2016, it received from Onyx
                 10 binders of documents that had been seized from Onyx’s
                 premises by Swiss authorities, all of which the Tribunal ordered
                 BSGR to produce in its 15 February 2016 Second Decision on


provided us with hard copies of those documents that were in his possession. We have now provided Vale with
the equivalent of an additional 6 files of documents, subject to the removal of any privileged documents. The
review for privilege is ongoing in relation to the remaining file. . . . We expect to be in a position to produce
the documents seized from Onyx which have been provided to us by Onyx’s Swiss lawyer, subject to privilege,
by early next week.”). (Emphasis added.)


                                                       3
   Case 1:19-cv-03619-VSB Document 26-6 Filed 06/18/19 Page 7 of 13



           Document Production. It is now more than two weeks since BSGR
           received these documents – and only 10 days before Vale’s
           Statement of Reply is now due – but BSGR has yet to produce a
           single document from these Onyx binders.

           BSGR says that the delay is due to its conducting a privilege
           review, but BSGR cannot claim privilege over any of the
           documents from these 10 binders. These 10 binders contain the
           documents that were turned over to the U.S. and Guinean
           authorities at the direction of the Swiss courts. The Swiss courts
           have already rejected BSGR’s efforts to claim privilege over
           documents in this collection, as fully described in Vale’s 29
           December 2015 letter to the Tribunal. In brief, the Swiss courts
           ruled that BSGR’s argument that some of these documents were
           covered by attorney-client privilege “must yield, in this case, to the
           public interest in investigating acts of corruption whose economic,
           financial and political consequences are significant,” and ordered
           production of all the documents without allowing any of them to
           be protected as privileged. BSGR cannot resurrect its rejected
           privilege arguments here to avoid producing documents that the
           Swiss court found cannot enjoy such protection, and that this
           Tribunal has expressly ordered BSGR to turn over.

           …

           Similarly, any documents seized from Beny Steinmetz and
           transmitted to the U.S. and Guinean authorities cannot be protected
           as privileged. Vale’s understanding is that all the documents
           seized from Steinmetz were transmitted to these authorities, and
           while BSGR has produced many of them it continues to delay
           completing this production while it conducts an unwarranted
           privilege review. Vale thus asks that the Tribunal also direct
           BSGR to produce all Steinmetz documents that were transmitted
           to the U.S. and/or Guinean authorities without withholding any
           for privilege. (Emphasis added.)

11. Vale requests that the Tribunal direct BSGR to immediately produce to Vale all
   documents from the 10 binders BSGR received from Onyx on 26 February 2016 and
   all documents the Swiss authorities seized from Mr. Steinmetz that were transmitted to
   the United States or Guinean authorities.

III. BSGR’S ARGUMENTS

12. BSGR criticizes the Tribunal’s rulings concerning document productions. It accuses
   the Tribunal of “the total and unquestioning acceptance of all of Vale's requests in
   every stage of this discovery process to date.”
13. BSGR also argues that the Tribunal has a duty to exclude from production those
   documents that are not sufficiently relevant to the case or material to its outcome based


                                             4
   Case 1:19-cv-03619-VSB Document 26-6 Filed 06/18/19 Page 8 of 13



   on Article 9(2)(a) of the IBA Rules, and that the Tribunal’s rulings ignore or are in
   “sheer breach of the IBA Rules and a violation of the Tribunal’s mandate.”

           Although this Tribunal acknowledges in para. 6 of its Second
           Decision that the IBA Rules apply, in reality, this Tribunal has
           decided to ignore the IBA Rules and set out in a completely
           different and unacceptable direction.

           The effect of the Tribunal's Second Decision on discovery has
           been to force our client to produce reams of irrelevant and
           immaterial but confidential and commercially sensitive material.
           We told you that this would be the case. The Second Decision has
           led to the disclosure of 1,000s of pages of documents that, on any
           construction, are simply not discoverable under the IBA Rules or
           any other test. Not only has this exercise been disproportionate in
           terms of administrative burden and cost on our client, it has led to
           BSGR's production of irrelevant, immaterial, confidential and,
           sometimes personal, documents. It is blatantly unacceptable that
           this should continue. Our client should never have been put in a
           position that it was forced to disclose this type of material to Vale,
           and it is a serious deficiency in the processes - that this Tribunal is
           responsible for stewarding – that it has.

14. In relation to the documents seized by the Swiss authorities from Onyx, BSGR argues
   as follows:

           In respect of the Onyx documents in particular, during the course
           of the review for privilege, it has become clear to our client that
           there is a significant amount of irrelevant, immaterial, confidential,
           commercially sensitive, and sometimes personal, documents
           included in them.

           Accordingly, the Onyx material is now being searched for
           documents that are sufficiently relevant and material to its
           outcome, in other words, any document that touches upon Guinea
           or the issues in the case. Similar exercises will be undertaken in
           relation to the other documents yet to be disclosed. To ease Vale’s
           concerns, BSGR confirms that any of Onyx’s bank statements
           which were included in the seized documents provided to it will be
           produced to Vale.

15. BSGR’s letter does not specifically address Mr. Steinmetz. But BSGR appears to
   argue that the documents seized from him should not be produced insofar as the Swiss
   court decision cited by Vale is not controlling:

           On a different note and in relation to Vale’s arguments in relation
           to the privilege review undertaken by our client, it is not correct
           that privilege has been lost as a result of a Swiss Criminal Court
           decision. That decision was issued in different proceedings,


                                             5
       Case 1:19-cv-03619-VSB Document 26-6 Filed 06/18/19 Page 9 of 13



                 between different parties (with Vale not being one of them), in
                 another jurisdiction, under a different applicable law. The Swiss
                 Criminal Court decision does not bind this Tribunal, nor does it
                 constitute res judicata.

                 In addition, even this Tribunal, in para. 120 of the Second
                 Decision, allowed our client to withhold documents that contain
                 legally privileged information. There is no justification why the
                 legal privilege exemption would apply only to the documents
                 provided to Messrs. Freeh and Lieberman and not to the
                 documents that were seized in Onyx offices.

    IV. ANALYSIS AND RULING FROM THE TRIBUNAL

    16. The Tribunal denies Vale’s request for relief and reaffirms its First and Second
       Decisions on Document Production.
    17. In particular, paragraph 24 of the Tribunal’s First Decision on Document Production
       stated that “where the Tribunal has granted a request (or any portion thereof) ‘subject
       to legal privilege,’ the Party on the receiving end of the document request does have a
       duty to search for responsive documents, but it may list any privileged documents
       falling within that request on a privilege log.” (Emphasis added.) The pertinent part
       of the Tribunal’s ruling concerning Vale’s Request No. 61(a) stated: “The Request is
       GRANTED, subject to legal privilege.” (Emphasis added.)
    18. The Tribunal’s Second Decision on Document Production clarified the Tribunal’s
       ruling with respect to Vale’s Request No. 61(a) insofar as it specifically directed
       BSGR to produce to Vale the documents seized by the Swiss authorities from Mr.
       Steinmetz and from Onyx. But it did not explicitly reconsider or reverse any aspect of
       the First Decision on Document Production. Nor did it address privilege with respect
       to the documents seized by the Swiss authorities from Mr. Steinmetz and Onyx.5
       Therefore, BSGR remains free to withhold those documents otherwise responsive to
       Request No. 61(a) subject to legal privilege.
    19. Vale’s arguments do not address the Tribunal’s prior express ruling on privilege
       relating to Request No. 61(a). Instead, Vale appears to argue that BSGR may not
       properly claim privilege over any documents as a matter of Swiss law. The Tribunal
       notes that in Vale’s letter to the Tribunal of 15 March 2016, Vale “reserve[d] its right


5
  BSGR cites paragraph 120 of the Second Decision on Document Production for the opposite proposition, but
that paragraph does not relate to the documents seized by Swiss law enforcement from Mr. Steinmetz and Onyx,
but rather relates to the Tribunal’s ruling that BSGR produce to Vale the documents given to external counsel
(Louis Freeh and Joseph Lieberman) as part of an internal investigation they conducted for the Balda
Foundation.

                                                     6
      Case 1:19-cv-03619-VSB Document 26-6 Filed 06/18/19 Page 10 of 13



       to challenge BSGR’s privilege claims until after it has had an opportunity to review
       the revised privilege log the Tribunal has instructed BSGR to provide.” This Third
       Decision on Document Production shall not preclude Vale from challenging BSGR’s
       application of privilege over documents it withholds once BSGR actually submits a
       privilege log to Vale. To the extent that Vale does raise challenges and intends to
       invoke the Swiss court decisions it cited in its letters to the Tribunal of 29 December
       2015 and 15 March 2016, the Tribunal would invite Vale to submit full English
       translations of all such relevant court decisions,6 including any decisions relating to
       Onyx,7 and explain how the Tribunal should weigh those decisions.
    20. In response to Vale’s arguments that BSGR has delayed its efforts to comply with its
       obligation to produce documents seized in Switzerland from Mr. Steinmetz and Onyx,
       the Tribunal, subject to any substantiated objections from BSGR, directs BSGR to
       produce all remaining documents pursuant to the Tribunal’s First and Second
       Decisions on Document Production and submit any necessary privilege log(s) to Vale
       on or before 24 March 2016 (the deadline for Vale’s Reply submission). As set forth
       in further detail below, Respondent will have an opportunity to propose an alternative
       deadline, provided it explains why the extension is necessary.
    21. Before concluding its analysis, the Tribunal notes that three points raised in BSGR’s
       letter of 16 March 2016 require a response from the Tribunal.
    22. First, the Tribunal does not accept BSGR’s characterization of the First and Second
       Decisions on Document Production as “total and unquestioning acceptance [by the
       Tribunal] of all of Vale’s requests in every stage of this discovery process.” The
       individual rulings on the Parties’ Redfern schedules granted and denied requests from
       both Parties. The Tribunal stands by all of its rulings and sees no need now to justify
       its decisions as anything less than fair, impartial, thorough — and unanimous.
    23. Second, the Tribunal has neither ignored nor breached the IBA Rules on the Taking of
       Evidence in International Arbitration. The Tribunal points out that it is not bound, in
       any strict sense, by the IBA Rules, but rather the Parties have agreed that the Tribunal
       may look to the IBA Rules merely “as guidelines.” See Tribunal’s Procedural Order
       No. 2 dated 5 Nov. 2014, ¶ 12. Accordingly, the Tribunal has respected the Parties’



6
  Pages 1–69 of the attachment to Vale’s letter dated 29 December 2015 reflect Swiss court decisions, but most
of the pages are in French.
7
  The Tribunal observes that the Swiss court decision cited by Vale appears to relate to Mr. Steinmetz.

                                                       7
  Case 1:19-cv-03619-VSB Document 26-6 Filed 06/18/19 Page 11 of 13



   agreement and been guided by the IBA Rules in all of its document production rulings
   to date.
24. Third, BSGR’s letter suggests that BSGR has decided to withhold documents from
   production if it deems those documents “irrelevant, immaterial, confidential,
   commercially sensitive, [or] personal.” BSGR’s letter of 18 March 2016 also states
   that BSGR has produced to Vale 2,700 pages of documents seized by the Swiss
   authorities from Onyx, but “in accordance with the terms of our letter to the Tribunal
   dated 16 March 2016” BSGR has only produced “documents that are sufficiently
   relevant and material to the outcome of the case.” As should be clear by this point, the
   Tribunal ruled that the BSGR has an obligation to produce all of the documents seized
   by the Swiss authorities from Mr. Steinmetz and Onyx subject only to legal privilege
   and not subject to any further qualifications. BSGR shall comply with those terms.
   Unless BSGR can point to a ruling found in the Tribunal’s First nor Second Decisions
   on Document Production permitting it to withhold documents on any other basis, it
   cannot do so guided by its own self-judgment as to the relevance and materiality of
   documents.
25. The Tribunal points out that all of its document production rulings have taken into
   account the “Bribery Issue” lying at the center of this dispute. It is within that context
   that the Tribunal has set the relevant parameters for what it deems relevant and
   material. That the scope of documents either Party must produce may be wider than in
   other arbitrations is a byproduct of the Tribunal’s aim to resolve the dispute in the
   fairest manner possible and based on a full record of evidence. The Tribunal expects
   both Parties to act in good faith as they complete the document production process.

V. CONCLUSION

26. For all of the reasons set forth above, the Tribunal decides as follows:
              a.    Vale’s request is denied.
              b.    The Tribunal, subject to any substantiated objections from BSGR,
                    directs BSGR to produce all remaining documents pursuant to the
                    Tribunal’s First and Second Decisions on Document Production and
                    submit any necessary privilege log(s) to Vale on or before 24 March
                    2016.




                                            8
Case 1:19-cv-03619-VSB Document 26-6 Filed 06/18/19 Page 12 of 13



       c.    On or before 21 March 2016 BSGR shall either confirm to the
             Tribunal that it will complete its document production obligations by
             24 March 2016 or explain in detail why it will be unable to do so.
       d.    If Vale decides to challenge any entries in the privilege log(s) BSGR
             submits to it, the Tribunal directs Vale to confer with BSGR first and
             attempt to agree on a procedure for the Parties to follow in dealing
             with the privilege log(s). The procedure shall permit enough time for
             the Tribunal to rule on any privilege issues well before BSGR’s
             Rejoinder is due on 24 June 2016, allowing both Parties to comment
             on any additional documents BSGR might have to produce in their
             final pre-hearing submissions (BSGR’s Rejoinder and Vale’s final
             submission due on 27 July 2016).




                                    9
     Case 1:19-cv-03619-VSB Document 26-6 Filed 06/18/19 Page 13 of 13



Dated: 18 March 2016



Charles N. Brower
Chairman of the Tribunal
On behalf of the Tribunal




                                    10
